Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 1 of 17 PageID #: 1688
   000001
                                        Exhibit 3
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 2 of 17 PageID #: 1689
   000002
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 3 of 17 PageID #: 1690
   000003
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 4 of 17 PageID #: 1691
   000004
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 5 of 17 PageID #: 1692
   000005
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 6 of 17 PageID #: 1693
   000006
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 7 of 17 PageID #: 1694
   000007
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 8 of 17 PageID #: 1695
   000008
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 9 of 17 PageID #: 1696
   000009
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 10 of 17 PageID #:
 000010                             1697
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 11 of 17 PageID #:
 000011                             1698
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 12 of 17 PageID #:
 000012                             1699
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 13 of 17 PageID #:
 000013                             1700
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 14 of 17 PageID #:
 000014                             1701
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 15 of 17 PageID #:
 000015                             1702
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 16 of 17 PageID #:
 000016                             1703
Case 2:05-cr-20014-JDC-KK Document 271-1 Filed 06/02/20 Page 17 of 17 PageID #:
 000017                             1704
